Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 1 of 15




              SCHEDULE A
 Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 2 of 15




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved May 5, 2017, as Public Law 115-31,

div. F, tit. VI, 131 Stat. 135, 433, which appropriated the funds that shall be used for the

taking.
Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 3 of 15




              SCHEDULE B
 Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 4 of 15




                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/Mexico border within the State of Texas.
Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 5 of 15




              SCHEDULE C
 Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 6 of 15




                                     SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tracts: RGV-RGC-R2001E, R2001E-1, R2001E-2
Owner: Marco A. Garcia
Acres: 27.000

A 27.0 acre tract out of Porcion 74 Mier in Los Saenz, Texas, more particularly described
by metes and bounds as follows:
BEGINNING at a corner of fence of South boundary line of Six Street on Los Saenz, for

the most northerly corner of this tract, said corner being located 406.2 feet 75* 15’E.

from the Intersection of Fresno Ave. and Sixth Street, in Los Saenz, Texas:

THENCE, S. 75* 30’E., 237.8 feet to the N.E. corner of this tract, said corner begin on

the West Boundary of an alley into this land;

THENCE, S.14*21’E., 1750.0 feet to the back of the Rio Grande River for the S.E.

corner of this tract;

THENCE, N.75*51’W., 577.8 feet along River Bank to a bend in line

THENCE, N.,81*06’17”W., 651.38 feet along River Bank to a set iron pin for the

Southwest corner hereof;

THENCE, following fence, N. 10*50’E., 420.8 feet to a set iron pin for an inner corner

hereof;

THENCE, following, N.80* 16’53” W., 312.11 feet to a set iron pin for an inner corner

hereof;

THENCE, following fence, N., 09* 43’54” W., 44.10 feet to a set iron pin for a bend in

line:

THENCE, N. 11*00’W., 200.0 feet along fence to the most westerly N.W. corner of this

tract;
 Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 7 of 15




                              SCHEDULE C (cont.)
THENCE, N. 73*00’ E., 325.0 feet along fence to an exterior corner of this tract;

THENCE, S. 18*00’ E., feet to an inside corner of this tract;

THENCE, N., 81*30’ E., 350.1 feet to a bend in line;

THENCE, N., 75*30’ E., 258.0 feet to an inside corner of this tract;

THENCE, N. 15*30’ W., 291.2 feet to a deflection point of fence,

THENCE, N., 5*30’W., 408.8 feet to the point of B beginning, containing 27.0 acres;

more or less.
Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 8 of 15




              SCHEDULE D
 Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 9 of 15



                                      SCHEDULE D

                                       MAP or PLAT




Tracts: RGV-RGC-R2001E, R2001E-1, R2001E-2
Owner: Marco A. Garcia
Acres: 27.000

* The case caption identifies acreage for the entire parent tract; access to the entire parent
tract may be necessary to complete a survey of the proposed tract outlined in red and
yellow on the map above.
Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 10 of 15




               SCHEDULE E
Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 11 of 15



                                       SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tracts: RGV-RGC-R2001E, R2001E-1, R2001E-2
Owner: Marco A. Garcia
Acres: 27.000

       The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the
right of the United States, its agents, contractors, and assigns to enter in, on, over, and
across the land described in Schedule C to survey, make borings, and conduct other
investigatory work for the purposes described in Schedule B and to access adjacent lands;
including the right to trim or remove any vegetative or structural obstacles that interfere
with said work; reserving to the landowners, their successors and assigns all right, title, and
privileges as may be used and enjoyed without interfering with or abridging the rights
hereby acquired; subject to minerals and rights appurtenant thereto, and to existing
easements for public roads and highways, public utilities, railroads and pipelines.
Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 12 of 15




               SCHEDULE F
Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 13 of 15




                                     SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the lands being taken is ONE HUNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit of the persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages, if any.
Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 14 of 15




               SCHEDULE G
Case 7:20-cv-00394 Document 1-1 Filed on 12/04/20 in TXSD Page 15 of 15




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Marco A. Garcia                              RGV-RGC-R2001E, R2001E-1,
                                              R2001E-2
 Roma, Texas
                                              Warranty Deed, Document # 232129,
                                              filed for record September 2, 2003, in the
                                              Office of the County Clerk of Starr
                                              County, Texas in Volume 972, Page 721,
                                              Deed Records, Starr County, Texas.
